Citation Nr: 0217096	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Determination of a proper initial evaluation for bilateral 
plantar warts with bilateral plantar calluses, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served honorably on active duty from October 
1986 to October 1990.  

This matter arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, by which service connection for 
bilateral plantar warts and plantar calluses was 
established.  By that rating decision, an initial 10 percent 
evaluation was assigned, effective from February 25, 1999.  
The veteran filed a timely appeal, contending that the 
initially assigned evaluation did not adequately reflect the 
severity of his service-connected disability.  The case has 
now been referred to the Board of Veterans' Appeals (Board) 
for resolution.  

As a preliminary matter, the Board observes that the veteran 
recently submitted a statement from a private physician 
dated in September 2002, in addition to a signed waiver 
form.  According to the private physician, the veteran 
currently suffers from bilateral pes planus which is not 
expected to improve.  The veteran also provided testimony 
before the undersigned Board Member regarding bilateral pes 
planus.  The Board notes that service connection is 
currently in effect for bilateral plantar warts and 
calluses, but is not currently in effect for bilateral pes 
planus.  In addition, at his personal hearing, the veteran 
testified that he had incurred secondary knee and ankle 
conditions as a result of his service-connected bilateral 
plantar warts and bilateral plantar calluses.  As service 
connection is not currently in effect for such claimed 
disorders, the Board regards those statements as claims for 
service connection for bilateral pes planus with secondary 
knee and ankle disorders.  Those issues are therefore 
referred back to the RO for all appropriate action and 
development.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's bilateral plantar warts and bilateral 
calluses are objectively shown to be productive of pain, 
requiring periodic medical treatment including shaving the 
affected areas of the feet, and can be characterized as 
moderately severe given the severity of pain produced.  


CONCLUSION OF LAW

The criteria for assignment of an initial 20 percent 
evaluation for bilateral plantar warts and bilateral plantar 
calluses have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5279, 
5284 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his now 
service-connected bilateral plantar warts and bilateral 
plantar calluses is greater than reflected by the initially 
assigned 10 percent evaluation.  Accordingly, he maintains 
that he should be entitled to receive assignment of an 
initial rating in excess of 10 percent.  In such cases, the 
VA has a duty to assist the veteran in developing facts 
which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings, entitlement to service connection, and 
entitlement to TDIU benefits.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id.  The ultimate responsibility for 
furnishing evidence, however, rests with the claimant.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to 
inform the claimant and the claimant's representative which 
evidence is to be provided by the claimant, and which 
evidence, if any, VA will attempt to obtain for the 
claimant.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
the VA would attempt to obtain.)

In the present case, the VA's redefined duty to assist has 
been fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claim for an increased initial rating for 
his bilateral plantar warts and bilateral plantar calluses.  
In that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement of the case and supplemental statements of the 
case, as well as in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  Correspondence dated in March 1999, 
July 1999, October 2000, September 2001, and July 2002 from 
the RO to the veteran served to advise him of what types of 
evidence VA would attempt to obtain, and what evidence he 
was responsible for providing.  In addition, by the letter 
of September 2001, the veteran was provided with specific 
notice of the VCAA, and was advised of his rights and 
obligations under the VCAA.  He was further advised that he 
could submit additional evidence for consideration in 
connection with his claim, or he could elect to proceed with 
his appeal.  The veteran responded on several occasions, 
indicating that he had no additional evidence or argument to 
submit, and directed that the Board adjudicate his claim.  
While the veteran did submit a statement dated in September 
2002 from his treating private physician, such statement is 
deemed to form the basis for a new claim for service 
connection, and will not be further addressed here.  In any 
event, the Board finds that such documents are essentially 
in compliance with the VA's revised notice requirements.  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  See 
Quartuccio, supra.  

With respect to providing assistance with evidentiary 
development, the Board notes that the RO has requested that 
the veteran identify all clinical treatment records 
pertaining to his claim for an increased initial rating.  
The veteran indicated that he did not have any additional 
evidence to submit, beyond that currently of record.  The 
Board notes that all identified records have been obtained 
and associated with the claims file.  The evidence of record 
consists of the veteran's voluminous service medical 
records, a statement received from his treating physician, 
the report of a VA rating examination, and statements made 
by the veteran in support of his claim for an increased 
initial rating.  In addition, the veteran appeared at a 
personal hearing before the undersigned Board Member at the 
VA Central Office in Washington, D.C., and there presented 
testimony in support of his claim.  As noted above, the 
veteran, in several statements indicated that he did not 
have any additional clinical treatment records to submit.  
Accordingly, the Board concludes that all relevant facts 
have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue on 
appeal has been identified and obtained 

The Board concludes that in light of the findings offered by 
the VA rating examiner as will be discussed below, 
scheduling the veteran for an additional rating examination 
would result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  The Board 
is unaware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by the VA to obtain 
the evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  In addition, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, where 
there is a question as to which of two disability ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10 (2001).  Ratings based on limitation of 
motion do not subsume the various rating factors in 
38 C.F.R. §§ 4.40 and 4.45 (2001).  An evaluation may be 
based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
applicable regulations, and the prohibition against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001), do not 
prohibit consideration of higher ratings based on functional 
limitations.  Id.  It is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 296, 261-62 
(1994).

The veteran essentially maintains that while working in the 
capacity of supervisor for a pest-control company, he is 
required to remain standing or walking for extended periods.  
He asserts that his bilateral plantar warts and bilateral 
plantar calluses are extremely painful, and inhibit or 
impair his ability to perform his job satisfactorily.  
Accordingly, he contends that he should be assigned an 
initial evaluation in excess of 10 percent for his service-
connected disability.  

The veteran underwent a VA rating examination in October 
2000.  The report of that examination shows that the veteran 
developed bilateral plantar warts and plantar calluses in 
service, and that he continued to suffer from that disorder.  
The veteran indicated that he worked as an exterminator and 
that his service-connected disability caused difficulty in 
walking a great deal.  On examination of the right foot, 
there was a 1.5-centimeter (cm) circular callus on the 
lateral aspect of the right heel.  There was also a 2-cm 
circular callus underlying the right fifth metatarsal head.  
A 2 x 1-cm callus was located on the medial aspect of the 
right big toe at the level of the proximal phalanx, and a 2 
x 1-cm callus on the medial aspect of the right first 
metatarsophalangeal joint.  There was also a 5-millimeter 
(mm) corn on the medial aspect of the right second toe on 
the distal phalanx.  There was maceration of the right 
fourth-fifth web space.  On examination of the left foot, 
there was a 2 x 5-cm longitudinal callus on the plantar 
aspect of the left foot underlying the fourth, and to a 
lesser extent, the third metatarsal head.  That callus was 
oriented longitudinally.  There was also a 1.5-cm circular 
callus on the lateral aspect of the left heel.  In addition, 
there was a 1 x 2-cm callus on the medial aspect of the left 
big toe.  There was scaling of the left four-five web space, 
and there was longitudinal ridging of the left toenails, but 
no corns.  Both first metatarsophalangeal joints were in 10 
degrees of valgus and were flexible.  There were no bunions, 
bunionettes, or hammertoes.  The veteran's arches were noted 
to be shallow, but did not disappear on weight bearing.  The 
Achilles alignment was normal.  There was no inversion at 
the subtalar joints on the bilateral heel rise test.  The 
veteran was able to achieve 20 degrees of varus on inversion 
at the subtalar joints bilaterally and 5 degrees of eversion 
bilaterally.  X-rays of both feet on weight and non-weight 
bearing were essentially normal, although there was 
prominence of metatarsal heads with callus formation.  The 
examiner concluded with a diagnosis of calluses on both 
feet, and noted that in some cases, such were due to 
pressure points underlying the metatarsal head.  

The veteran submitted a series of color photographs of his 
feet in October 2000.  Those photographs generally show a 
series of bilateral plantar calluses on the soles of the 
veteran's feet as indicated in the VA rating examination 
above.  No other evidence pertaining to the veteran's 
service-connected disability has been submitted.  

In September 2002, the veteran and his wife appeared before 
the undersigned Board Member at a personal hearing at the VA 
Central Office, and testified that he suffered from 
bilateral plantar warts and bilateral plantar calluses 
incurred in service.  He claimed that he wore sneakers 
instead of regulation boots during much of his active duty 
period.  According to the veteran, he worked for an 
exterminator service, and was eventually promoted to a 
supervisory position.  He explained, however, that as the 
pain in his feet interfered with his ability to walk and 
stand for extended periods, he was subsequently demoted.  
The veteran claimed that he had missed 10 to 15 days of work 
in the last year due to his service-connected foot 
disability.  In addition, the veteran indicated that he 
shaved the calluses off his feet himself, and that he used a 
variety of lotions in an attempt to alleviate his symptoms.  
According to the veteran, he no longer engaged in sports 
because his calluses and warts nearly precluded him from 
walking.  He stated that he was unable to wear any type of 
shoes other than sneakers.  The veteran's mother testified 
that the veteran limped when he walked, and that if his 
condition continued, he would likely be forced to use a 
wheelchair.  She testified that the veteran's foot problems 
caused difficulty in connection with his job, and caused 
mental distress.  The veteran testified that he was unable 
to wear safety shoes due to his service-connected calluses 
and warts, and that he was required to wear black Reeboks 
instead.  He offered that by shaving his calluses once per 
week, he was able to walk.  Otherwise, the calluses and 
warts would grow disproportionately, and he would be unable 
to walk, according to the veteran.  

The veteran's service-connected bilateral plantar warts and 
bilateral plantar calluses are evaluated by analogy under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5279 (2002).  Under that diagnostic code, anterior 
metatarsalgia (Morton's disease) regardless of whether such 
is unilateral or bilateral, warrants assignment of a 10 
percent disability evaluation.  A 10 percent evaluation is 
the only rating available under Diagnostic Code 5279.  

Other disabilities involving the feet are evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
for acquired flatfoot; Diagnostic Code 5277, for bilateral 
weakfoot; Diagnostic Code 5278, for acquired claw foot (pes 
cavus); Diagnostic Code 5280, for hallux valgus; Diagnostic 
Code 5281, for unilateral severe hallux rigidus; Diagnostic 
Code 5282, for hammer toes; Diagnostic Code 5283, for 
malunion or nonunion of the tarsal or metatarsal bones; or 
Diagnostic Code 5284, for other foot injuries.  Other than 
Diagnostic Code 5284 which will be discussed below, none of 
the other rating criteria are analogous to the veteran's 
service-connected bilateral plantar warts and bilateral 
plantar calluses.  Even if his disability could be 
considered as "bilateral weakfoot," the only rating 
assignable under Diagnostic Code 5277 is 10 percent.  
Further, assignment of an additional 10 percent disability 
rating under Diagnostic Code 5277 would constitute 
pyramiding, and would hence, not be permitted.  See 
38 C.F.R. § 4.14 (2002).  

In any event, other foot injuries are evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).  Under those criteria, moderate foot injuries 
warrant assignment of a 10 percent disability rating.  A 20 
percent evaluation is contemplated for moderately severe 
foot injuries, and a 30 percent evaluation, the highest 
rating available under Diagnostic Code 5284 is contemplated 
for severe foot injuries.  Id.  

The Board has evaluated the foregoing, and after resolving 
all reasonable doubt in favor of the veteran, concludes that 
the evidence supports assignment of an initial 20 percent 
evaluation for the veteran's bilateral plantar warts and 
bilateral plantar calluses.  The objective medical evidence 
clearly shows that the veteran experiences bilateral foot 
pain in connection with his bilateral foot disability.  Such 
pain was noted on objective examination, although the 
examiner did not elaborate on the degree of functional 
impairment in the examination report of October 2000.  While 
the veteran clearly suffers from metatarsalgia (bilateral 
foot pain), the Board finds that such rating criteria, while 
appropriate, do not fully contemplate the severity of his 
service-connected disability.  

The Board finds that the provisions of Diagnostic Code 5284 
are applicable as a general matter, and that given any 
limiting effects of pain the veteran's symptoms are 
consistent with a "moderately severe" foot injury under that 
diagnostic code.  Here, the veteran was clearly noted to 
experience bilateral foot pain, and while it is unclear as 
to the degree of his claimed foot pain, the Board finds that 
after resolving all reasonable doubt in his favor, the 
evidence supports assignment of an initial 20 percent 
evaluation for such service-connected disability.  The 
veteran is not, however, entitled to an evaluation in excess 
of 20 percent, because despite his testimony describing dire 
circumstances such as the possibility of being wheelchair 
bound due to plantar warts and calluses, the Board finds 
that his overall disability picture in connection with the 
plantar warts and calluses is not such that it can be 
characterized as "severe" under the provisions of Diagnostic 
Code 5284.  Moreover, to the extent that the veteran claims 
that he suffers from bilateral pes planus and other 
secondary disabilities, such are not currently service 
connected, and are to be referred back to the RO for 
development as new claims for service connection.  

Further, it is unclear as to whether the provisions of 
Diagnostic Code 5284 can be construed to involve limitation 
of motion, but even assuming limitation of motion was a 
consideration in those rating criteria, the veteran would 
still be entitled to a 20 percent evaluation.  Bilateral 
plantar warts and bilateral plantar calluses are not, by 
themselves considered to be more than a moderate disability, 
and can be relieved by shaving procedures.  They are, 
however, productive of pain and some limitation of motion, 
and for that reason, taking the effects of functional 
limitation due to pain into consideration, the Board finds 
that such impairment is consistent with "moderately severe" 
disability under Diagnostic Code 5284, and thus warrant 
assignment of a 20 percent evaluation.  See generally 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  To that extent, the 
veteran's appeal is granted.  

The Board's decision to grant an increased 20 percent 
initial evaluation for the veteran's foot disability does 
not preclude it from consideration of his claim on an 
extraschedular basis.  The potential application of 
38 C.F.R. § 3.321(b)(1) (2001) has been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  There has been no showing, however, that the 
service-connected bilateral plantar warts and bilateral 
plantar calluses have caused marked interference with 
employment, have necessitated frequent (or any) periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran experiences bilateral foot 
pain which interferes with walking at times, and that he may 
have missed some time from work due to the service-connected 
disability, he continues to be fully employed.  The Board 
does not dispute the veteran's contentions that his foot 
disability has caused him to alter his lifestyle somewhat 
and has restricted his activities.  Even so, such complaints 
have been taken into consideration in the decision to assign 
an initial 20 percent initial evaluation for his bilateral 
foot wart disability.  In other words, the Board finds that 
the regular schedular standards contemplate the 
symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate a higher rating for the veteran's 
bilateral plantar warts and bilateral plantar calluses.  The 
Board has not found, however, such disability to be of such 
degree of severity as to warrant assignment of a higher 
rating on a schedular basis.  Likewise then, referral for 
consideration of an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  



ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of an initial 20 
percent disability for bilateral plantar warts and bilateral 
plantar calluses is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

